IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-92,295-01 & WR-92,295-02


                      EX PARTE BRYAN SETH WILLIAMS, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
      CAUSE NOS. 48326-A-H-1 & 48328-A-H-1 IN THE 188TH DISTRICT COURT
                           FROM GREGG COUNTY


        Per curiam.

                                            OPINION

        Applicant was convicted of assault–family violence and aggravated assault and sentenced to

8 and 6 years’ imprisonment, respectively. He filed these applications for writs of habeas corpus in

the county of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM .

PROC . art. 11.07.

        Applicant contends that he was denied his right to an appeal because counsel failed to timely

file notices of appeal. Based on the record, the trial court has found that counsel failed to timely file

notices of appeal.

        Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file out-of-time appeals of his convictions
                                                                                                      2

in cause numbers 48326-A and 48328-A from the 188th District Court of Gregg County. Within ten

days from the date of this Court’s mandate, the trial court shall determine whether Applicant is

indigent. If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint

counsel to represent him on direct appeal. All deadlines shall be calculated as if Applicant was

sentenced on the date of this Court’s mandate. Should Applicant decide to appeal, he must file

written notices of appeal in the trial court within thirty days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: April 14, 2021
Do not publish